Citation Nr: 9907904	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-51 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 (1998), based on Department of Veterans 
Affairs (VA) hospitalization from March 6, 1996, to April 3, 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
January 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the VA, 
Newark, New Jersey, Regional Office (RO), which denied the 
veteran entitlement to a temporary total rating for a period 
of VA hospitalization beginning in March 1996.  


FINDING OF FACT

The veteran's hospitalization from March 6, 1996, to April 3, 
1996, was for nonservice-connected disabilities; his claim 
for entitlement to a 100 percent evaluation based upon this 
period is not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he should get benefits (under 
38 C.F.R. § 4.29) because he was hospitalized at a VA medical 
center for more than 21 days from March 6 to April 3, 1996, 
for various problems to include his service-connected tinea 
versicolor.  

The threshold question to be answered in this case is whether 
the claim is well grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim; that is one, which 
is meritorious on its own, or one, which is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Additionally, there must be more than just an 
allegation; the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  As will be explained below, the Board 
finds that this claim is not well grounded.  

The veteran is seeking entitlement to a temporary total 
rating for a period of hospitalization from March 6 to 
April 3, 1996, under the provisions of 38 C.F.R. § 4.29, 
alleging that he was treated for a service-connected 
disability involving his skin.  This regulatory provision 
provides that a total rating will be assigned when it is 
established that a service-connected disability has required 
hospital treatment for a period of 21 days.  38 C.F.R. 
§ 4.29.  In this matter, there has been no showing that the 
veteran's hospitalization, beginning in March 1996, was due 
to a service-connected disability or that the disorders for 
which he was evaluated and treated can be causally connected 
to a service-connected disability.  Nor is there a claim 
pending for service connection for any of the treated 
disabilities.

Service connection is in effect only for tinea versicolor, 
rated 10 percent disabling.  There is nothing in the clinical 
records during the period of VA hospitalization in question 
showing that the veteran was treated for this service-
connected skin disorder.  The veteran was admitted for VA 
hospitalization as being homeless and for his complaints that 
"I don't feel well ... am HIV positive."  Following his 
admission, he was placed on isolation to rule out active 
tuberculosis and started on INH therapy.  While hospitalized, 
he received lectures on AIDS awareness.  He furthermore 
attended classes on pertinent health subjects as well as 
group therapy sessions and AA/NA meetings.  Neither the 
hospital discharge summary nor the physicians' and nurses' 
progress notes recorded any treatment provided to the veteran 
for his service-connected tinea versicolor.  Treatment was 
rendered for abuse of, and dependence on, various substances; 
HIV status; positive PPD (purified protein derivative), 
tuberculosis ruled out; and squamous papilloma of the tongue.

As the hospitalization at issue in this case is for 
evaluation and treatment for nonservice-connected disorders, 
entitlement to the benefits of 38 C.F.R. § 4.29 is not 
warranted.  In the absence of competent medical evidence that 
would establish a link between the veteran's service-
connected disability and the treatment provided during his VA 
hospitalization beginning in March 1996, there can be no 
valid claim.

Although where claims are not well grounded, VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised a claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).

In this case, the RO fulfilled its obligation under § 5103(a) 
in the November 1996 statement of the case and the subsequent 
supplemental statement of the case in which the veteran was 
informed that his claim was denied as there was no evidence 
that he was treated for his service-connected disability 
during this period of hospitalization beginning in March 
1996.    


ORDER

The claim of entitlement to a temporary total rating under 
the provisions of 38 C.F.R. § 4.29, based on VA 
hospitalization from March 6, 1996, to April 3, 1996, is 
denied as not well grounded.



		
	J. E. Day
	Member, Board of Veterans' Appeals


